 


110 HR 3707 IH: Memorial Dedicated to All Victims of Terrorism Act of 2007
U.S. House of Representatives
2007-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3707 
IN THE HOUSE OF REPRESENTATIVES 
 
October 1, 2007 
Mr. Bishop of New York (for himself and Mrs. Lowey) introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To authorize the establishment of a memorial to all victims of terrorism. 
 
 
1.Short titleThis Act may be cited as the Memorial Dedicated to All Victims of Terrorism Act of 2007.  
2.FindingsCongress finds the following: 
(1)Dark Elegy is a memorial created by artist Suse Lowenstein to commemorate victims of terrorism all over the world and is unique in that it was created by individuals affected by terrorism, rather than by an outsider portraying the tragedy of others. 
(2)This memorial made up of larger-than-life sculptures depicts the reaction of 76 mothers, sisters, daughters, wives, and relatives as they responded with shock and grief upon learning of the death of their loved ones after the 1988 terrorist bombing of Pan Am Flight 103 over Lockerbie, Scotland. 
(3)The creation of Dark Elegy has, unfortunately, spanned a growing number of terrorist attacks in the United States and around the world. 
(4)This memorial serves to remind the world community of the devastation that terrorism leaves in its wake, serves as a lasting testament to the victims of terrorism worldwide in the unending struggle to eradicate this menace from the globe, and stands as a beacon for all peace-loving people throughout the world to unite.  
3.Memorial to honor victims of terrorism 
(a)Memorial authorizedThe Secretary of the Interior shall permit Suse and Peter Lowenstein to establish a commemorative work on lands under the administrative jurisdiction of the Secretary in the District of Columbia or its environs to honor victims of terrorism. 
(b)Compliance with standards for commemorative worksThe establishment of the commemorative work authorized under subsection (a) shall be in accordance with chapter 89 of title 40, United States Code (commonly known as the Commemorative Works Act), except that the commemorative work shall include the memorial known as Dark Elegy.  
(c)Payment of expensesFederal funds may not be used to pay any expense of the establishment of the commemorative work authorized by subsection (a). Suse and Peter Lowenstein shall be solely responsible for acceptance of contributions for, and payment of the expenses of, the establishment of that commemorative work. 
(d)Deposit of Excess FundsIf, upon payment of all expenses of the establishment of the commemorative work authorized by subsection (a) (including the maintenance and preservation amount provided for in section 8906(b) of title 40, United States Code), or upon expiration of the authority for the commemorative work under chapter 89 of title 40, United States Code, there remains a balance of funds received for the establishment of that commemorative work, Suse and Peter Lowenstein shall transmit the amount of the balance to the Secretary of the Treasury for deposit in the account provided for in section 8906(b)(1) of such title.  
(e)DefinitionsFor the purposes of this section, the terms commemorative work and the District of Columbia and its environs have the meanings given to such terms in section 8902(a) of title 40, United States Code. 
 
